Appeals having been taken to this Court by the above-named appellant from orders, Supreme Court, New York County (Carol Edmead, J.), entered on or about May 26, 2010 and July 12, 2010, and said appeals having been argued by the respective parties; and due deliberation having been had thereon, it is unanimously ordered that the orders so appealed from be and the same are hereby affirmed for the reasons stated by Edmead, J., without costs or disbursements. Concur—Freedman, J.E, Richter, Abdus-Salaam, Manzanet-Daniels and Román, JJ. (Entered August 17, 2010.)